



Exhibit 10.1
THIRD AMENDMENT TO MASTER REPURCHASE AGREEMENT
THIRD AMENDMENT TO MASTER REPURCHASE AGREEMENT, dated as of December 8, 2016
(this “Amendment”), by and among ACRC LENDER C LLC, a Delaware limited liability
company (the “Seller”), ARES Commercial Real Estate Corporation, a Maryland
corporation (the “Guarantor”) and CITIBANK, N.A., a national banking association
(the “Buyer”).
R E C I T A L S:
WHEREAS, the Seller and Buyer entered into that certain Master Repurchase
Agreement, dated as of December 8, 2014 (the “Original Agreement”), as amended
by that certain (i) First Amendment to Master Repurchase Agreement and Guaranty,
dated as of July 13, 2016 (the “First Amendment”), and (ii) Second Amendment to
Master Repurchase Agreement, dated as of July 13, 2016 (the “Second Amendment”;
together with the Original Agreement and the First Amendment, as the same may be
further amended, restated, supplemented or otherwise modified and in effect from
time to time, the “Repurchase Agreement”).


WHEREAS, Guarantor entered into that certain Amended and Restated Substitute
Guaranty Agreement, dated as of May 6, 2014, in favor of Buyer, as amended by
the First Amendment (as the same may be further amended, restated, supplemented
or otherwise modified and in effect from time to time, the “Guaranty”).


WHEREAS, the parties wish to amend the Repurchase Agreement as more specifically
set forth herein.


NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is acknowledged,
the parties hereto hereby covenant, agree, represent and warrant that the
Repurchase Agreement are hereby amended as follows, effective as of the date
hereof:
Section 1.Amendment to Repurchase Agreement.
1.1    The following definitions in Section 2 of the Repurchase Agreement are
hereby deleted in their entirety and the following corresponding definitions are
substituted therefor in their proper alphabetical order:
“Applicable Margin” shall have the meaning provided in the Third Amendment Fee
Letter.
“Facility Availability Period” shall mean the period commencing on the date of
this Agreement and ending on December 8, 2018 (or if such date is not a Business
Day, the next succeeding Business Day).


Third Amendment to MRA
ACTIVE 218250770

--------------------------------------------------------------------------------





1.2    The following definition shall be added in Section 2 of the Repurchase
Agreement in its proper alphabetical order:
“Third Amendment Fee Letter” shall mean the letter agreement, dated as of
December 8, 2016, between Seller and Buyer.
Section 2.    Omnibus Amendment to Transaction Documents.
2.1    Any references to the Repurchase Agreement in the Transaction Documents
shall hereinafter refer to the Repurchase Agreement as modified by this
Amendment.
Section 3.    Covenants, Representations and Warranties of Seller.
3.1    The Seller hereby represents and warrants that this Amendment has been
duly executed and delivered by the Seller. This Amendment is the legal, valid
and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms subject to bankruptcy, insolvency, and other
limitations on creditors’ rights generally and to equitable principles.
3.2    The Seller hereby represents and warrants that, to the best of its
knowledge, as of the date hereof, no Event of Default has occurred and is
continuing, and no Event of Default will occur as a result of the execution,
delivery and performance by the Seller of this Amendment.
Section 4.    Reaffirmation of Guaranty.
4.1    Guarantor has executed this Amendment for the purpose of acknowledging
and agreeing that, notwithstanding the execution and delivery of this Amendment
and the amendment of the Repurchase Agreement hereunder, all of Guarantor’s
obligations under the Guaranty remain in full force and effect and the same are
hereby irrevocably and unconditionally ratified and confirmed by Guarantor in
all respects.
Section 5.    Effect Upon Transaction Documents.
5.1    The Seller hereby ratifies and confirms as of the date hereof that all of
the terms, covenants and provisions of the Repurchase Agreement and the other
Transaction Documents (except as expressly modified hereby) are and shall remain
in full force and effect without change except as otherwise expressly and
specifically modified by this Amendment.
5.2    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Buyer under the
Transaction Documents, or any other document, instrument or agreement executed
and/or delivered in connection therewith.
5.3    The Seller acknowledges that nothing contained herein shall be construed
to relieve the Seller from its obligations under any Transaction Document except
as otherwise expressly and specifically modified by this Amendment.
Section 6.     No Oral Modification. This Amendment may not be modified,
amended, waived, changed or terminated orally, but only by an agreement in
writing signed by the party


2
Third Amendment to MRA
ACTIVE 218250770

--------------------------------------------------------------------------------





against whom the enforcement of the modification, amendment, waiver, change or
termination is sought.
Section 7.    Binding Effect. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Section 8.    Counterparts. This Amendment may be executed in any number of
duplicate originals and each such duplicate original shall be deemed to
constitute but one and the same instrument. Signatures delivered by email (in
PDF format) shall be considered binding with the same force and effect as
original signatures.
Section 9.    Invalidity. If any term, covenant or condition of this Amendment
shall be held to be invalid, illegal or unenforceable in any respect, this
Amendment shall be construed without such provision.
Section 10.    Governing Law. This Amendment shall be governed in accordance
with the terms and provisions of Section 20 of the Repurchase Agreement.
Section 11.    No Novation. This Amendment does not, and shall not be construed
to, constitute the creation of a new indebtedness or the satisfaction, discharge
or extinguishment of the debt secured by the Transaction Documents, nor does it
in any way affect or impair the lien of the Transaction Documents. No action
undertaken pursuant to this Amendment shall constitute a waiver or a novation of
the Buyer’s rights under the Transaction Documents.
Section 12.    Costs. The Seller hereby acknowledges and agrees that it shall be
responsible for the payment of any reasonable out-of-pocket costs, fees and
expenses of the Buyer incurred in connection with the preparation, negotiation,
execution or delivery of this Amendment (including, without limitation, the
reasonable fees and disbursements of counsel to the Buyer).
12.1    [Signatures appear on following pages]


3
Third Amendment to MRA
ACTIVE 218250770

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.
SELLER:
ACRC LENDER C LLC,
a Delaware limited liability company




By: /s/ John B. Jardine_____________________
Name: John B. Jardine
Title: President and Co-Chief Executive Officer




GUARANTOR:
ARES COMMERCIAL REAL ESTATE CORPORATION, a Maryland corporation




By: /s/ John B. Jardine_____________________
Name: John B. Jardine
Title: President and Co-Chief Executive Officer




[SIGNATURES CONTINUE ON NEXT PAGE]


4
Third Amendment to MRA
ACTIVE 218250770

--------------------------------------------------------------------------------





BUYER:


CITIBANK, N.A.,
a national banking association




By: /s/ Richard B. Schlenger            
Name: Richard B. Schlenger
Title: Authorized Signatory








5
Third Amendment to MRA
ACTIVE 218250770